DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 December 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 06 December 2022, with respect to claims 1 and 6 have been fully considered, but are not persuasive.  Therefore, the § 103 rejections of claims 1, 3-4, and 6 have been maintained. 
In amended claim 1, Applicant recites that “the optical path length adjusting unit changes the optical path length difference where…. light of a predetermined reference wavelength is received at the reference pixel”.  The Examiner points to Kasahara as disclosing this limitation of setting one of a plurality of pixels of an image sensor (13) as a reference pixel and receiving a predetermined reference wavelength as this reference pixel [0111].  
Applicant argues that “Kasahara describes that the central wavelength of the light received by the predetermined reference pixel is zero.”  This statement is incorrect since Kasahara makes no such statement anywhere in the disclosure; furthermore, a wavelength of zero is physically impossible.  The Examiner stated that the calibration of the image sensor by receiving a reference wavelength at a reference pixel effectively turns the reference wavelength into a “zero” for the system.  Applicant appears to have misinterpreted the Examiner’s statement to mean a reference wavelength of literal zero.  
Applicant has not shown how, when a predetermined reference wavelength is set to be received at a reference pixel, the optical path length adjusting unit determines the position at which a received light quantity reaches a peak.  Absent a disclosure of any such mechanism, setting an optical path length difference to a position that maximizes the received light appears to be a matter of optimization, given the prerequisite that is met by Kasahara.
 	“Determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoxall’s image sensor with a calibration pixel for the purpose of accurately determining the received light quantity and thus accurately determining the position of the measurement target.  It would have been furthermore obvious to optimize the position of the optical path length difference for the purpose to maximizing the detected SNR.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoxall et al. (US 2018/0038891), hereinafter Yoxall, in view of Lau et al. (US 2017/0131081), hereinafter Lau, and Kasahara et al. (US 2017/0122807), hereinafter Kasahara.

Claims 1,6: Yoxall discloses a measurement apparatus (Fig. 1), and a corresponding method, comprising:
a light source (2) that emits light [0036];
a spectroscopic element (part of 2) that is configured to transmit light of a predetermined wavelength out of the light emitted from the light source portion, and capable of changing the predetermined wavelength of the light to be transmitted within a predetermined wavelength range (light source is a wavelength-tunable monochromatic light source [0036]);
an interference optical system (3) which separates light emitted from the spectroscopic element (2) into measurement light (5) irradiated on a measurement target (1) and reference light (4) reflected by a reference body (7), and generates interference light obtained by combining the measurement light (5) reflected by the measurement target (1) and the reference light (4) reflected by the reference body (7); 
an image sensor (6) that receives the interference light, wherein the image sensor (6) is a light receiving portion [0036]; and
an optical path length adjusting unit that adjusts an optical path length difference between the measurement light (5) and the reference light (4) (“Preferably the difference d of the lengths of the two optical paths is… at most 10 μm.” [0019]), wherein the optical path length adjusting unit adjusts the optical path length difference such that a number of peak wavelengths included in the wavelength range of the spectrum information is minimized (as a results-effective variable, the number of peak wavelengths is naturally minimized as the optical path length difference is minimized [0019]).
Yoxall does not explicitly disclose one or more processors configured to calculate a position of the measurement target.  
However, Yoxall does disclose conducting near-field optical measurements of a target, which implies the presence of a processor.
Lau, furthermore, in the same field of endeavor of optical interference, discloses a measurement apparatus (300, Fig. 4) comprising:
one or more processors (Digital signal processing) configured to calculate a position of a measurement target (380) based on spectrum information indicating a change in a received light quantity at an image sensor (390) when the predetermined wavelength of the light transmitted through a spectroscopic element (part of the tunable light source [0005]) is changed (“The detector is arranged to detect spectrum interference from the interferometer.” Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoxall’s apparatus with a processor to calculate the position of a measurement target for the purpose of providing high-resolution and high-speed distance measurements to targets (Lau [0005]).
 	Yoxall further discloses wherein the light receiving portion (6) has a plurality of pixels [0035], but is silent with respect to wherein the optical path length adjusting unit changes the optical path length difference to a position where the received light quantity reaches a peak when one of a plurality of the pixels is set to a reference pixel and light of a predetermined reference wavelength is received at the reference pixel.
 	Kasahara, however, in the same field of endeavor of optical interference, setting one of a plurality of pixels of an image sensor (13) as a reference pixel and receiving a predetermined reference wavelength as this reference pixel [0111].  
Applicant has not shown how, when a predetermined reference wavelength is set to be received at a reference pixel, the optical path length adjusting unit determines the position at which a received light quantity reaches a peak.  Absent a disclosure of any such mechanism, setting an optical path length difference to a position that maximizes the received light appears to be a matter of optimization, given the prerequisite that is met by Kasahara.
 	“Determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997) (“[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1995)).
 	Furthermore, this limitation does not recite any limiting structure, but rather only recites the intended function. If the prior art shows the same structure, then the structure is capable of performing the function. If the prior art shows the recited structure but is incapable of performing the function, then the claims recite insufficient structure to perform the function.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoxall’s image sensor with a calibration pixel for the purpose of accurately determining the received light quantity and thus accurately determining the position of the measurement target.  It would have been furthermore obvious to optimize the position of the optical path length difference for the purpose to maximizing the detected SNR.

Claims 3-4: Yoxall does not explicitly disclose wherein the optical path length adjusting unit changes an optical path length of the measurement light.
 	However, Yoxall does disclose wherein the optical path length adjusting unit changes an optical path length of the reference light (4) (evident from Fig. 1).  Furthermore, it is clear that what matters is not the absolute path length of either the reference light or the measurement light, but the difference in these two path lengths.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoxall’s apparatus by adjusting the path length of the measurement light, which would be functionally equivalent, for the purpose of allowing the reference mirror to be stationary, to avoid any chances of axial misalignment.    
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896